Citation Nr: 0608044	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chronic Type II 
diabetes mellitus claimed as the result of Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had honorable active service from June 1956 to 
June 1959 and from July 1964 to May 1967.  He had additional 
active service from May 18, 1967, to March 23, 1976, from 
which he received an other than honorable discharge.  In 
December 1989, the Los Angeles, California, Regional Office 
determined that the veteran's March 23, 1976, other than 
honorable discharge constituted a bar to his entitlement to 
all Department of Veterans Affairs (VA) benefits based on his 
period of active service from July 23, 1967, to March 23, 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Los Angeles, California, Regional Office which denied service 
connection for chronic Type II diabetes mellitus claimed as 
the result of Agent Orange exposure.  In June 2003, the 
veteran informed the VA that he had moved to Kentucky and 
requested that his claims files be transferred to the 
Louisville, Kentucky, Regional Office (RO).  The veteran's 
claims files were subsequently transferred to the RO.  

For the reasons and bases addressed below, service connection 
for chronic Type II diabetes mellitus claimed as the result 
of Agent Orange exposure is DENIED.  


FINDINGS OF FACT

1.  The veteran has not been objectively shown to have served 
in the Republic of Vietnam.  

2.  Chronic Type II diabetes mellitus was not manifested 
during the veteran's periods of honorable service or for many 
years thereafter.  




CONCLUSION OF LAW

Chronic Type II diabetes mellitus claimed as the result of 
Agent Orange exposure was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to service connection for 
chronic Type II diabetes mellitus claimed as a result of 
Agent Orange exposure, the Board observes that the RO issued 
a VCAA notice to the veteran in August 2001 which informed 
him of the evidence needed to support his claim; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim. The veteran was informed that he should 
submit all relevant evidence in his possession.  The August 
2001 VCAA notice was issued to the veteran prior to the 
January 2002 rating decision from which the instant appeal 
arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  The record reflects that 
the veteran is in receipt of Social Security Administration 
(SSA) disability benefits.  While the documentation 
supporting the veteran's award of SSA benefits is not of 
record, the Board finds that such records would not contain 
any relevant evidence to support the veteran's claim for 
service connection for Type II diabetes mellitus claimed as 
the result of Agent Orange exposure.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to 
a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, and Type II diabetes 
mellitus becomes manifest to a degree of 10 percent or more 
at any time after service, service connection shall be 
established for such disability if the requirements of 38 
C.F.R. § 3.307(a)(6) (2005) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005).  

The veteran's service medical records do not refer to chronic 
Type II diabetes mellitus or any other diabetic disorder.  
The veteran's service personnel records do not reflect that 
he served in the Republic of Vietnam.  Special Orders from 
the U.S. Army Defense Center dated May 16, 1967, indicate 
that the veteran received a "fur[ther] as[si]g[nment] to the 
Republic of Vietnam."  However, there is no objective 
documentation of record establishing that the veteran 
subsequently went to the Republic of Vietnam.  

A March 2000 Army Board for Correction of Military Records 
Memorandum of Consideration indicates that:

There is no documentation in the 
available records to substantiate the 
applicant's claim that he is a Vietnam 
Veteran.  There is no evidence that the 
applicant served in Vietnam.  

In December 2001, the RO requested verification of the 
veteran's service in the Republic of Vietnam.  A January 2002 
written statement from the National Personnel Record Center 
(NPRC) relates that "there is no indication in the record 
that the veteran served in Vietnam."  

At a November 1989 VA examination for compensation purposes, 
the veteran reported that he was initially diagnosed with 
diabetes mellitus in 1985.  He indicated that he served in 
the Republic of Vietnam during 1968.  He was diagnosed with 
adult onset, insulin-dependent diabetes mellitus.  
An undated written statement from Radha Menon, M.D., received 
in June 2001 conveys that the veteran was diagnosed with Type 
II diabetes mellitus.  In his June 2001 claim for service 
connection, the veteran advanced that his diabetes mellitus 
should be considered as "related to Agent Orange exposure."  

In his April 2002 notice of disagreement, the veteran averred 
that he "did serve in the Republic of Vietnam."  In an 
undated written statement received in May 2004, the veteran 
advanced that he underwent testing which was "positive for" 
Agent Orange exposure.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
report of the November 1989 VA examination for compensation 
purposes states that the veteran presented a history of 
diabetes mellitus since 1985, approximately 17 years after 
his last period of honorable service.  The earliest objective 
evidence of record of a diagnosis of diabetes mellitus is the 
report of the November 1989 VA examination for compensation 
purposes.  Thus, service connection on a direct basis or a 
presumptive basis for a chronic disability is not warranted.

The veteran asserts that he incurred chronic Type II diabetes 
mellitus secondary to his Agent Orange exposure while in the 
Republic of Vietnam.  While the veteran apparently had orders 
to go to the Republic of Vietnam, there is no objective 
evidence that he ever actually served there.  Both the Army 
Board of Correction of Military Records and the NPRC 
determined that the veteran's service records did not 
establish that he served in the Republic of Vietnam.  In the 
absence of any objective evidence establishing such service, 
the veteran may not be presumed to have been exposed to 
herbicides under the provisions of 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Even if it is conceded for sake of argument that the veteran 
served in the Republic of Vietnam during 1968, as he 
contends, service connection could not be established as the 
claimed disability would have arisen during the veteran's 
period of other than honorable service.  Therefore, the Board 
finds that service connection for chronic Type II diabetes 
mellitus claimed as the result of Agent Orange is not 
warranted as the preponderance of the evidence is against the 
claim.  


ORDER

Service connection for chronic Type II diabetes mellitus 
claimed as the result of Agent Orange exposure is DENIED.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


